Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 24 Sep 2019.
Claims 1-20 are currently pending and have been examined.

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, 
Claims 3-4 recite that the second device is a stationary container. Claims 3-4 depend from claim 1, which recites, in relevant part, that the controller “instruct[s] the second device to transfer an item to the first vehicle in response to determining that the first vehicle and the second device are proximate each other at the zone.” “Claims in dependent form shall be construed to include all the limitations of the claim incorporated by reference into the dependent claim.” 37 C.F.R. 1.75. Applicant’s specification does not disclose how a stationary container is to transfer an item to the first vehicle. The stationary container is disclosed primarily in paragraphs [0070]-[0071], which disclose that the stationary container may open its container such that the first vehicle may pick up the item. This discloses that the first vehicle transfers the item, i.e. “to convey[s] from one person, place, or situation to another.” Merriam-Webster Online Dictionary definition of transfer, retrieved 24 Mar 2022 from https://www.merriam-webster.com/dictionary/transfer. It does not disclose that the second device transfers the item, and Applicant’s specification does not disclose that the second device includes any elements such as a transfer arm by which the transfer could be effected. Therefore, one having ordinary skill in the art would not reasonably conclude that Applicant had possession of the claimed invention at the time the application was filed. For at least these reasons, claims 3-4 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-9, and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: claims 1-4, 6-9, and 12-16 recite a controller, including one or more processors, which is being interpreted as a computing device, claims 17-19 recite a method, and claim 20 recites a system. These are statutory categories. 
Step 2A, prong 1: The independent claims recite determining a location or a traveling schedule of a first vehicle and a location of a second device; determining a zone where the first vehicle and the second device are expected to be proximate each other based on traffic information, the location or the traveling schedule of the first vehicle, and the location of the second device; instructing the first vehicle to move to the zone; and instructing the second device to transfer an item to the first vehicle in response to determining that the first vehicle and the second device are proximate each other at the zone. Determining the relative locations of two entities and instructing them to meet at a particular location to transfer an item constitutes at least one of a commercial interaction or managing personal behavior or relationships, which fall within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements. In claim 1 the additional elements are the controller, the processors, the memory modules, and the instructions. The controller is only described in the same 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.
Step 2A, prong 1: the dependent claims further define the abstract idea with additional steps for managing the commercial interaction or behaviors. Claim 2 recites that the second device is a second vehicle. Claim 3 recites that the second 
Step 2A, prong 2: aside from the claims which recite Markush style groupings for types of vehicles and zones, etc., the dependent claims do not recite additional elements other than those recited in the independent claims. Accordingly, the combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
It is noted that a number of the dependent claims recite controlling or instructing the vehicle or device. The broadest reasonable interpretation of the vehicle and the second device includes passenger vehicles, a bus, a train, and a bicycle. See Applicant’s originally filed specification, paragraph [0020]. The second device is expressly contemplated as a second vehicle in paragraph [0054]. While it defined as being autonomously controlled. Therefore, the broadest reasonable interpretation of the instructing and controlling limitations includes providing instructions for controlling the vehicle and second device to human operators. 
Step 2B: The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-7, 9, 11-12, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over . U.S. Patent Publication No. 20210166192 to Balva (“Balva”) in view of U.S. Patent No. 10467579 to Reiss et. al. (“Reiss”).
Claim 1
Balva discloses the following elements:
A controller for delivering an item, the controller comprising:
one or more processors; ([0084] system includes one or more processors)
one or more memory modules; ([0084] system includes one or more memory modules)
and machine readable instructions stored in the one or more memory modules that, when executed by the one or more processors, cause the controller to: ([0087] method may be implemented using a non-transitory computer-readable storage medium including instructions for performing the operations)
determine a location or a traveling schedule of a first vehicle and a location of a second device; ([0082] transit vehicle route may pass by stores, restaurants, etc. that offer things for purchase; system can determine which stores are along various routes and which items would be available, and present them as selectable items on a request screen; [0019] route information is sent to a route manager; [0080] item may be delivered to transit vehicle using drones or unmanned aerial vehicles; [0041] item may be transferred to the transit vehicle by another vehicle; [0069] item can be placed in a second vehicle for transfer to the first vehicle at a transfer location; transfer locations may be pre-designated; system may identify a second vehicle that can deliver the item to the transfer point before the first vehicle gets to the transfer point – this discloses determining a location of a second device)
determine a zone where the first vehicle and the second device are expected to be proximate each other based on traffic information, the location or the traveling schedule of the first vehicle, and the location of the second device; ([0081] a passenger can order items while in transit; [0082] system can determine which stores are along various routes and which items would be available, and present them as selectable items on a request screen; system can determine when the selected vehicle will pass by the store and the preparation time to determine whether the item will be ready when the transit vehicle passes; [0069] item can be placed in a second vehicle for transfer to the first vehicle at a transfer location; transfer locations may be pre-designated; system may identify a second vehicle that can deliver the item to the transfer point before the first vehicle gets to the transfer point – this discloses determining a location of a second device; [0071] system may determine that a route has a tight schedule and decide on a point that does not result in a delay; [0081] system may determine that an item can be transferred at a stop light – this is traffic information)
instruct the first vehicle to move to the zone; ([0069] system can inform driver of route to retrieve item at the transfer point)
and instruct the second device to transfer an item to the first vehicle in response to determining that the first vehicle and the second device are proximate each other at the zone. ([0069] system can inform driver of route to deposit item at or retrieve item from the transfer point; transfer point may be a timed transfer when both vehicles are scheduled to be at the same stop at the same time)
Balva discloses that the system considers whether an item can be transferred at a traffic light as set forth above. Applicant’s originally filed specification discloses 
Claim 2
Balva in view of Reiss discloses the elements of claim 1, above. Balva also discloses:
the second device is a vehicle including the item, and ([0080] item may be delivered to transit vehicle using drones or unmanned aerial vehicles)
the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to: instruct the second device to move to the zone. ([0069] item can be placed in a second vehicle for transfer to the first vehicle at a transfer location; transfer locations may be pre-designated; system may identify a second vehicle that can deliver the item to the transfer point before the first vehicle gets to the transfer point; system can inform driver of route to deposit item at or retrieve item from the transfer point; transfer point may 
Claim 3
Balva in view of Reiss discloses the elements of claim 1, above. Balva also discloses:
the second device is a stationary container, and the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to: ([0069] item can be placed in a storage locker at a transfer location; transfer locations may be pre-designated)
obtain a trajectory of the first vehicle; ([0038] routes for the transit vehicle can be dynamically generated; [0041] item can be placed along a route for the transit vehicle; [0044] system can track locations of items, passengers, and vehicles; system can ascertain when the vehicle is near the item – this discloses obtaining a trajectory of the vehicle)
and instruct a store to deliver the item to the second device before the first vehicle arrives at the zone based on the trajectory. ([0069] system can inform driver of route to deposit item at or retrieve item from the transfer point; item can be placed in a storage locker at a transfer location; transfer locations may be pre-designated; [0082] system can cause pickup of item at a time prior to the time the passenger vehicle arrives at the transfer point; system can determine prep time for item and evaluate whether the item will be ready for pickup; the merchant can deliver the item to the transfer point)

Balva in view of Reiss discloses the elements of claim 1, above. Balva also discloses:
the second device is a stationary container, and the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to: ([0069] item can be placed in a storage locker at a transfer location; transfer locations may be pre-designated)
authenticate the first vehicle in response to determining that the first vehicle and the second device are proximate each other at the zone. ([0043]-[0044] system can disengage a security mechanism when the passenger’s vehicle is within proximity of the transfer point; see also paragraph [0076])
Claim 6
Balva in view of Reiss discloses the elements of claim 1, above. Balva also discloses:
wherein the traffic information includes at least one of a traffic condition, a chronic congested area, and traffic light information at intersections. ([0081] system may determine that an item can be transferred at a stop light; [0071] system may determine that a route has a tight schedule and decide on a point that does not result in a delay)

Balva in view of Reiss discloses the elements of claim 1, above. Balva also discloses:
wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to: determine the zone where the first vehicle and the second vehicle are expected to be proximate each other based on one or more locations where the first vehicle is expected to stop or move less than a predetermined speed. ([0081] system may determine that an item can be transferred at a stop light; [0069] system can inform driver of route to deposit item at or retrieve item from the transfer point; transfer point may be a timed transfer when both vehicles are scheduled to be at the same stop at the same time)
Claim 9
Balva in view of Reiss discloses the elements of claim 1, above. Balva also discloses:
wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to: determine the zone where the first vehicle and the second device are expected to move less than a threshold speed or stop for a predetermined time based on traffic information. ([0069] system can inform driver of route to deposit item at or retrieve item from the transfer point; transfer point may be a timed transfer when both vehicles are scheduled to be at the same stop at the same time)

Balva in view of Reiss discloses the elements of claim 1, above. Balva also discloses:
wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to: instruct the second device to open a . ([0043]-[0044] system can disengage a security mechanism when the passenger’s vehicle is within proximity of the transfer point; item may be carried in the trunk of a vehicle; system can instruct the vehicle to disengage the trunk to allow access to the item; see also paragraph [0076]); [0041] item can be transferred from another vehicle (second device) to the passenger’s vehicle)
Claim 12
Balva in view of Reiss discloses the elements of claim 1, above. Balva also discloses:
the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to: receive a route of the first vehicle;
determine whether the route of the first vehicle overlaps with the zone; ([0038] routes for the transit vehicle can be dynamically generated; [0041] item can be placed along a route for the transit vehicle; [0044] system can track locations of items, passengers, and vehicles; system can ascertain when the vehicle is near the item)
update the route of the first vehicle such that the route overlaps with the zone in response to determination that the route of the first vehicle does not overlap with the zone; ([0038] routes for the transit vehicle can be dynamically generated; [0041] item can be placed along a route for the transit vehicle; [0044] system can track locations of items, passengers, and vehicles)
and instruct the first vehicle to follow the updated route. ([0038] routes for the transit vehicle can be dynamically generated; [0069] system can inform driver of route to deposit item at or retrieve item from the transfer point)
Claim 15
Balva in view of Reiss discloses the elements of claim 1, above. Balva also discloses:
wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to: receive an order for the item from a terminal of a user;
and obtain a commute path or a trajectory of the first vehicle, wherein the first vehicle is a vehicle authorized by the user. ([0081]-[0082] system receives an order from a passenger for delivery to a vehicle; transit vehicle route may pass by stores, restaurants, etc. that offer things for purchase; system can determine which stores are along various routes and which items would be available, and present them as selectable items on a request screen; [0019] route information is sent to a route manager)
Claim 16
Balva in view of Reiss discloses the elements of claim 1, above. Balva also discloses:
wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to: obtain a commute path or a trajectory of the first vehicle; ([0019] route information is sent to a route manager; [0020] users may request or suggest route information that would be desired by the user; [0035] passenger may request a trip for their daily commute)
obtain a trajectory or a location of the second device; ([0041], [0069] system may identify another vehicle to deliver the item to the transfer location based on the route the vehicle is servicing (trajectory))
and determine the zone where the first vehicle and the second device are expected to be proximate each other further based on the commute path or the trajectory of the first vehicle and the trajectory or the location of the second device. (0081] a passenger can order items while in transit; [0082] system can determine which stores are along various 
Claim 17
Balva discloses the following elements:
A method for delivering an item, the method comprising: ([0087] method may be implemented using a non-transitory computer-readable storage medium)
determining a location or a traveling schedule of a first vehicle and a location of a second device; 
determining a zone where the first vehicle and the second device are expected to be proximate each other based on traffic information, the location or the traveling schedule of the first vehicle, and the location of the second device; ([0081] a passenger can order items while in transit; [0082] system can determine which stores are along various routes and which items would be available, and present them as selectable items on a request screen; system can determine when the selected vehicle will pass by the store and the preparation time to determine whether the item will be ready when the transit vehicle passes; [0069] item can be placed in a second vehicle for transfer to the first vehicle at a transfer location; transfer locations may be pre-designated; system may identify a second vehicle that can deliver the item to the transfer point before the first vehicle gets to the transfer point – this discloses determining a location of a second device; [0071] system may determine that a route has a tight schedule and decide on a point that does not result in a delay; [0081] system may determine that an item can be transferred at a stop light – this is traffic information)
instructing the first vehicle to move to the zone; ([0069] system can inform driver of route to retrieve item at the transfer point)
and instructing the second device to transfer an item to the first vehicle in response to determining that the first vehicle and the second device are proximate each other at the zone. ([0069] system can inform driver of route to deposit item at or retrieve item from the 
Balva discloses that the system considers whether an item can be transferred at a traffic light as set forth above. Applicant’s originally filed specification discloses that traffic information may include traffic light information in [0023]. Therefore, the claim is met. Nevertheless, to the extent that one having skill in the art may not consider Balva as fairly disclosing the traffic consideration, Reiss discloses that delivery timing information may be based on a buyer’s estimated time of arrival (ETA) at a delivery location and traffic information in col. 10, ll. 8-40. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the vehicle passenger delivery system of Balva the traffic and timing information taught by Reiss in order to determine how “an order may be timed to be delivered to a buyer in the freshest possible condition as soon as the buyer arrives at a delivery location.” Reiss, col. 1, ll. 63-65.
Claim 18
Balva in view of Reiss discloses the elements of claim 17, above. Balva also discloses:
determining whether the first vehicle is within a geo-fence of an entity;
and determining the zone where the first vehicle and the second device are expected to be proximate each other in response to determination that the first vehicle is within the geo-fence of the entity. ([0038] route can be dynamically determined; [0069] system can inform driver of route to deposit item at or retrieve item from the transfer point; [0082] system can determine which stores are along various routes and which items would be available, and present them as selectable items on a request screen; system can determine when the selected vehicle will pass by the store and the preparation time to determine whether the item will be ready when the transit vehicle passes; [0076] system can determine when )
Applicant’s originally filed specification does not set forth a range or radius for the geo-fence. The broadest reasonable interpretation therefore includes any reasonable proximity to the store, such as in the same city or determining that the vehicle is on the route. See Applicant’s originally filed specification paragraphs [0066], [0069]. Therefore, the claim is met.
Claim 19
Balva in view of Reiss discloses the elements of claim 17, above. Balva also discloses:
receiving a route of the first vehicle; ([0082] transit vehicle route may pass by stores, restaurants, etc. that offer things for purchase; system can determine which stores are along various routes and which items would be available, and present them as selectable items on a request screen;)
determining whether the route of the first vehicle overlaps with the zone; ([0038] routes for the transit vehicle can be dynamically generated; 
updating the route of the first vehicle such that the route overlaps with the zone in response to determination that the route of the first vehicle does not overlap with the zone; ([0038] routes for the transit vehicle can be dynamically generated; [0041] item can be placed along a route for the transit vehicle; [0044] system can track locations of items, passengers, and vehicles)
and instructing the first vehicle to follow the updated route. ([0038] routes for the transit vehicle can be dynamically generated; [0069] system can inform driver of route to deposit item at or retrieve item from the transfer point)

Claim 20
Balva discloses the following elements:
A system comprising: ([0018] a system for vehicle routing)
a first vehicle; ([0019] system includes a vehicle or fleet of vehicles)
a second device; ([0069] system can send an item with another vehicle or stage it at a locker etc.)
and a server communicatively coupled to the first vehicle and the second device and configured to: 
determine a zone where the first vehicle and the second device are expected to be proximate each other based on traffic information, a location or a traveling schedule of the first vehicle, and a location of the second device; ([0081] a passenger can order items while in transit; [0082] system can determine which stores are along various routes and which items would be available, and present them as selectable items on a request screen; system can determine when the selected vehicle will pass by the store and the preparation time to determine whether the item will be ready when the transit vehicle passes; [0069] item can be placed in a second vehicle for transfer to the first vehicle at a transfer location; transfer locations may be pre-designated; system may identify a second vehicle that can deliver the item to the transfer point before the first vehicle gets to the transfer point – this discloses determining a location of a second device; [0071] system may determine that a route has a tight schedule and decide on a point that does not result in a delay; [0081] system may determine that an item can be transferred at a stop light – this is traffic information)
instruct the first vehicle to move to the zone; ([0069] system can inform driver of route to retrieve item at the transfer point)
and instruct the second device to transfer an item to the first vehicle in response to determining that the first vehicle and the second device are proximate each other at the zone. ([0069] system can inform driver of route to deposit item at or retrieve item from the transfer point; transfer point may be a timed transfer when both vehicles are scheduled to be at the same stop at the same time)
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over . U.S. Patent Publication No. 20210166192 to Balva (“Balva”) in view of U.S. Patent No. 10467579 to Reiss et. al. (“Reiss”) and further in view of U.S. Patent Publication No. 20180082356 to Wilkinson et. al. (“Wilkinson”).
Claim 5
Balva in view of Reiss discloses the elements of claim 1, above. Balva also discloses:
the second device is a vehicle, and the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to:
determine whether the first vehicle is within a geo-fence of a store; ([0043]-[0044] system can disengage a security mechanism when the passenger’s vehicle is within proximity of the transfer point; see also paragraph [0076])
and control movement of the first vehicle in response to determination that the first vehicle is within the geo-fence of the store. ([0038] route can be dynamically determined; [0069] system can inform driver of route to deposit item at or retrieve item from the transfer point; [0082] system can determine which stores are along various routes and which items would be available, and present them as selectable items on a request screen; system can determine when the selected vehicle will pass by the store and the preparation time to determine whether the item will be ready when the transit vehicle passes; [0026] vehicles may include autonomous vehicles)
Applicant’s originally filed specification paragraph [0020] discloses that the vehicle and the second device includes passenger vehicles, a bus, a train, and a bicycle. While it appears that Applicant has considered an autonomous vehicle application of the system, the vehicles are not defined as being autonomously controlled. Therefore, the broadest reasonable interpretation of the controlling limitation includes providing instructions for controlling the vehicle and second device to human operators. Additionally, Applicant’s originally filed specification does not set forth a range or radius for the geo-fence. The broadest reasonable interpretation therefore includes any reasonable proximity to the store, such as in 
Balva discloses that the system can dynamically update the route, that it can provide directions to the passenger vehicle, and that it can determine that the passenger vehicle is proximate to the transfer point as set forth above. In light of the broadest reasonable interpretation of the claim language, the claim is met. Nevertheless, in the interest of compact prosecution and to the extent that one having ordinary skill in the art may not conclude that Balva fairly discloses controlling the vehicle in response to the geo-fence detection, Wilkinson discloses identifying nearby shopping facilities for a customer to collect an ordered item (at least [0029], [0040], [0049], [0051]), determining the customer’s location based on a geo-fence around the shopping facility ([0132], [0135], [0146], [0149]), and controlling the vehicle to be moved to a pick-up location based on an indication of arrival using the geo-fence ([0139], [0149]-[0151]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the route-based navigation to the pick-up location of Balva the geo-fence based alert and control system as taught by Wilkinson in order to allow “the elected shopping facility sufficient notice and time to assemble the customer's order.” Wilkinson, paragraph [0075]. 
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over . U.S. Patent Publication No. 20210166192 to Balva (“Balva”) in view of U.S. Patent No. 10467579 to Reiss et. al. (“Reiss”) and further in view of U.S. Patent Publication No. 20200349511 to Seaver et. al. (“Seaver”).

Balva in view of Reiss discloses the elements of claim 1, above. Balva also discloses:
wherein the zone includes at least one of a parking lot, a rest area, an intersection, a short-term pull over area, and a low speed limit zone. ([0081] system may determine that an item can be transferred at a stop light – this discloses an intersection)
To the extent that Balva does not inherently disclose these types of transfer points, Seaver discloses that transfer nodes may be include intersections, pedestrian-friendly areas, parks, plazas, and parking lots in at least [0041]-[0042]. Seaver claims priority to provisional application 62843387, filed 4 May 2019, which discloses the same elements in paragraphs [0027]-[0028]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the stop locations of Balva the stop locations taught by Seaver so that “resources traveling along two different resource routes can stop along their routes and/or briefly deviate from their respective routes to meet at a node to transfer one or more items.” Seaver, paragraph [0041] (prov. [0027]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over . U.S. Patent Publication No. 20210166192 to Balva (“Balva”) in view of U.S. Patent No. 10467579 to Reiss et. al. (“Reiss”) and further in view of U.S. Patent No. 9494937 to Siegel et. al. (“Siegel”).

Balva in view of Reiss discloses the elements of claim 1, above. Balva also discloses that the item may be delivered by unmanned aerial vehicles in [0080], and that the system can determine when the passenger vehicle is in proximity to the transfer point in [0043]-[0044], and that the system can inform driver of route to deposit item at or retrieve item from the transfer point in [0069]. To the extent that this fails to disclose instructing a drone to transfer the item when the first vehicle and second device are proximate to each other, Siegel discloses:
wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to: instruct an unmanned aerial vehicle to transfer the item from the second device to the first vehicle in response to determining that the first vehicle and the second device are proximate each other at the zone. (col. 5, ll. 28-51 drone may launch from one vehicle and deliver to another, including ground-based vehicles; col. 19, ll. 45-58 the drone rendezvous router identifies the location of the drone and the vehicle relative to the rendezvous location and determines when both are close to the rendezvous location and instructs the drone to deliver the item)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the proximity based delivery of Balva the proximity based drone delivery taught by Siegel in order to allow “delivery service drones [to] fly from truck to drop off or pick up packages… . 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over . U.S. Patent Publication No. 20210166192 to Balva (“Balva”) in view of U.S. Patent No. 10467579 to Reiss et. al. (“Reiss”) and further in view of U.S. Patent Publication No. 20150242811 to Gillen et. al. (“Gillen”).
Claim 13
Balva in view of Reiss discloses the elements of claim 1, above. Balva also discloses:
wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to:  
and instruct the first vehicle to move to a predetermined location . ([0069] item can be placed in a second vehicle for transfer to the first vehicle at a transfer location; transfer locations may be pre-designated)
Balva does not explicitly disclose determining that the item is in the second device after the first vehicle departs from the zone. However, Gillen discloses that the system may determine when a user has departed an original delivery location, determine the dynamic location of the user ([0072]), identifying an alternative delivery location based on a predicted future location of the customer ([0075]), and 
Claim 14
Balva in view of Reiss discloses the elements of claim 1, above. Balva also discloses:
wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to: 
determine  ([0081] a passenger can order items while in transit; [0082] system can determine which stores are along various routes and which items would be available, and present them as selectable items on a request screen; system can determine when the selected vehicle will pass by the store and the preparation time to determine whether the item will be ready when the transit vehicle passes; [0069] item 
instruct the first vehicle to move to the  ([0069] system can inform driver of route to retrieve item at the transfer point)
and instruct the second device to transfer the item to the first vehicle in response to determining that the first vehicle and the second device are proximate each other at the . ([0069] system can inform driver of route to deposit item at or retrieve item from the transfer point; transfer point may be a timed transfer when both vehicles are scheduled to be at the same stop at the same time)
Balva does not explicitly disclose determining that the item is in the second device after the first vehicle departs from the zone. However, Gillen discloses that the system may determine when a user has departed an original delivery location, determine the dynamic location of the user ([0072]), identifying an alternative delivery location based on a predicted future location of the customer ([0075]), and re-routing the delivery for the predicted future location ([0072]-[0073], [0084]). It 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in 



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        
/EMMETT K. WALSH/Primary Examiner, Art Unit 3628